Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Specification
The amendment to the specification has been considered and entered for the record. 


Reasons for Allowance
Claims 1-8 and 11-21 are allowed and have been renumbered 1-19.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a perfusion bioreactor that includes an inner vessel disposed within the cavity of the outer vessel; at least one lid attachable to the outer vessel to cover the at least one opening; a porous membrane disposed within the cavity to divide the cavity into an inner compartment and an outer compartment disposed radially outward from and surrounding the inner compartment, the porous membrane defining an outer circumferential surface of the inner compartment; a fresh media port extending through the outer vessel or the at least one lid and configured to receive a fresh media tube that has an end located in the inner compartment.  These limitations are in combination with the claim as a whole.  
For claim 18, the prior art fails to teach or fairly suggest a method for performing continuous cell culture that includes the step of using an inner vessel disposed within the cavity 
The closest prior art is Suzuki et al. (JP 05-095778 A) that discloses a bioreactor with a inner vessel formed with a permeable membrane, but does not teach or suggest the inner container with an opening that is covered by the radially extending membrane. 
The next closest prior art is Minchinton (US 6,602,028 A) which discloses a cell culture vessel with a gas permeable lid and an inner container with permeable membranes used for cell culture.  However, Minchinton does not teach or suggest the inner vessel of the instant application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799